FILED
                            NOT FOR PUBLICATION                            MAR 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SUSAN MORRISON,                                  No. 12-17328

               Plaintiff - Appellant,            D.C. No. 3:12-cv-04093-JSW

  v.
                                                 MEMORANDUM*
UNITED STATES DEPARTMENT OF
JUSTICE; THE FEDERAL BUREAU OF
INVESTIGATION,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeffrey S. White, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Susan Morrison appeals pro se from the district court’s judgment denying

her request to proceed in forma pauperis and dismissing her action alleging that

defendants have conspired with and failed to investigate and prosecute individuals

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
who have terrorized her and her family. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion the denial of leave to proceed in

forma pauperis, and de novo a determination that a complaint lacks arguable

substance in law or fact. Tripati v. First Nat’l Bank & Trust, 821 F.2d 1368, 1369

(9th Cir. 1987). We affirm.

       The district court did not abuse its discretion by denying Morrison leave to

proceed in forma pauperis because Morrison failed to allege sufficient facts to state

a plausible claim for relief. See id. at 1370 (“A district court may deny leave to

proceed in forma pauperis at the outset if it appears from the face of the proposed

complaint that the action is frivolous or without merit.”); see also Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (to avoid dismissal, “a complaint must contain sufficient

factual matter, accepted as true, to state a claim to relief that is plausible on its

face” (citation and internal quotation marks omitted)); United States v. Hall, 559
F.2d 1160, 1163 (9th Cir. 1977) (U.S. Attorney has broad discretion in determining

which cases to prosecute).

       AFFIRMED.




                                             2                                      12-17328